Exhibit 10.1 VOTING AND SUPPORT AGREEMENT This VOTING AND SUPPORT AGREEMENT (this “ Agreement ”) is entered into as of March 21, 2014, by and among LIN Media LLC, a Delaware limited liability company (“ Lares ”), Media General, Inc., a Virginia corporation (“ Mercury ”), Mercury New Holdco, Inc., a Virginia corporation (“ New Holdco ”), and the Persons listed on Schedule A hereto (collectively, the “ Shareholders ”). W I T N E S S E T H: WHEREAS, as of the date of this Agreement, each Shareholder is the record and a “beneficial owner” (as defined under Rule 13d-3 under the Exchange Act) of the Lares Class A Shares, Lares Class B Shares, and Lares Class C Shares (the “ Lares Common Shares ”) set forth opposite such Shareholder’s name or otherwise disclosed on Schedule A attached hereto (all such Lares Common Shares, the “ Owned Shares ”, and together with any Lares Common Shares over which a Shareholder acquires record or beneficial ownership after the date hereof, the Shareholder’s “ Subject Shares ”); WHEREAS, concurrently herewith, Mercury, New Holdco, Mercury Merger Sub 1, Inc., a Virginia corporation and a direct, wholly owned subsidiary of New Holdco (“
